DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/07/2022 has been entered.
Response to Amendment and Status of Claims
	Applicant’s amendment filed 03/07/2022 has been entered. Claims 8-9 and 11-12 have been amended. Claims 35-36 are new, and no claims have been cancelled. Claims 18-34 remain withdrawn. New claims 35-36 are withdrawn as being dependent from claims 26 and 27 which were previously withdrawn. Accordingly, claims 1-36 are pending with 1-17 under examination.
	The amendments to claims 8-9 and 11-12 obviate the previous 112(d) rejections, which are hereby withdrawn.
Declaration of Co-Inventor Yves De Visscher under 37 C.F.R. § 1.132
The declaration under 37 CFR 1.132 filed 03/07/2022 is insufficient to overcome the rejection of claims 1-17 based upon § 103 as set forth in the last Office action because: the declaration is not commensurate in scope with the claims, and claimed invention is a product, not a process.
Regarding paragraphs 4-5 and 8 of the declaration, the claimed invention is a product, not a process; the patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (MPEP 2113).
Regarding paragraph 6 of the declaration, the rejection is based on close but not overlapping ranges. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (MPEP 2144.05 I.). With regard to Yang being silent towards the use of Bi, the Bi limitation is met by Satou.
Regarding paragraphs 7-8 of the declaration, the statements in the paragraphs are not found persuasive as they are not commensurate in scope with the claims. All of the claims are silent regarding any density or density related properties/limitations.
	Regarding paragraphs 9-10 of the declaration, a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212. (MPEP 2141.01(a) I). Satou is thus analogous art as it is in the same field of endeavor (solder/braze materials), and as such, is maintained as a reference. The opinion stating that Yang discourages any alteration of its solder composition is not found persuasive. Although factual evidence is preferable to opinion testimony, such testimony is entitled to consideration and some weight so long as the opinion is not on the ultimate legal conclusion at issue. While an opinion as to a legal conclusion is not entitled to any weight, the underlying basis for the opinion may be persuasive. In re Chilowsky, 306 F.2d 908, 134 USPQ 515 (CCPA 1962) (MPEP 716.01(c)). Although an affidavit or declaration which states only conclusions may have some probative value, such an affidavit or declaration may have little weight when considered in light of all the evidence of record in the application. In re Brandstadter, 484 F.2d 1395, 179 USPQ 286 (CCPA 1973) (MPEP 716.01(c)). In the instant case, Yang does not explicitly teach away from the addition of Bi. As such, there is an expectation based on the disclosure of Satou that adding Bi would result in an advantage – that is, adding Bi in the amount disclosed by Satou is prima facie expected to improve the thermal fatigue resistance [0029]. The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983) (MPEP 2144 II.).
Response to Arguments
Applicant's arguments filed 03/07/2022 have been fully considered but they are not persuasive.
In the interest of remaining concise, the arguments addressed in the “Declaration” section above will not be addressed again in this section.
With regard to the statement that “Yang teaches against the addition of bismuth, as alleged to by obvious in view of Satou” (see third paragraph on page 10 of arguments), the examiner respectfully disagrees. Having “a desire for easy casting” and “the relative absence of impurities” is not a basis for concluding that Yang teaches away from the addition of Bi. Moreover, in soldering/brazing compositions, Bi is not considered necessarily considered an impurity unless explicitly stated. In the case of Yang, Bi is not stated as being an impurity, nor is there any suggestion, such as by closed-ended “consisting of” language, to suggest that Bi must be an impurity. To the contrary, Satou teaches why Bi is beneficial to be added, which is to improve the thermal fatigue resistance [0029]. Assuming arguendo that Bi was an impurity, Yang still allows for impurities in an amount of up to 0.5%, which would nonetheless allow for the inclusion of Bi in the amount disclosed by Satou.
The arguments against the Pb content not being within the claimed ranges of 60% or more (see pages 11-12 of arguments) are not found persuasive, as they merely emphasize the difference in range without actually addressing or rebutting the prima facie case of obviousness. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (MPEP 2144.05 I.). Applicants can rebut a prima facie case of obviousness by showing the criticality of the range (MPEP 2144.05 III. A.). In the instant case, the applicant has not yet demonstrated criticality of the claimed ranges.
	The density arguments (see page 12 of arguments) are not commensurate in scope with the claims, as the claims are silent regarding the density or density-related properties.
The process/method arguments (see pages 12-13 of arguments) are not found persuasive because the invention as claimed is a product, not a process; the patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (MPEP 2113).
The arguments against the reliance of Satou as a reference (see pages 13-14 of arguments) are not found persuasive; the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (CN1899738A; of record) in view of Satou et al. (US 20040050903 A1; of record).
	Regarding claim 1, Yang discloses a soldering composition containing the following elements (all in wt %) which overlap with the claimed ranges:
Element (wt %)
Location
Claimed composition
 
Location
Yang
Pb
Claim 1
≥60
 
Table 1
Balance
Sn
Claim 1
15 to ~40
 
Table 1
39-41
Cu
Claim 1
0.0001-0.5
 
Table 1
0-0.08
Sb
Claim 1
≥0.42
 
Table 1
1.5-2.0
Bi
Claim 1
≥0.001
 
-
-
S
Claim 1
0.0001-2
 
Table 1
0-0.02
Cr + Mn + V + Ti + W
Claim 1
0-0.1
 
-
-
Al
Claim 1
0-0.1
 
Table 1
0-0.005
Ni
Claim 1
0-0.1
 
Table 1
0-0.1
Fe
Claim 1
0-0.1
 
Table 1
0-0.05
Zn
Claim 1
0-0.1
 
Table 1
0-0.002
As
-
-
 
Table 1
0-0.05


Yang is silent regarding the Bi content being “at least 10 ppm” (at least 0.001 wt%).
Satou discloses a solder ball formed from an Sn-Pb alloy (Abstract), and further teaches that when Bi is added in an amount of less than about 0.01 mass %, the thermal fatigue resistance cannot be improved; when Bi is added in an amount of 0.1 mass % or over, surface brightness after soldering is deteriorated [0029]. The range of 0.01-0.1 wt% overlaps with the applicant’s claimed range of ≥0.001% of Bi.
The sum of the upper bounds of the elements (except for Pb) in Table 1 of Yang and the Bi of Satou is ~43.407 wt%, which means the balance of Pb would be about 56-57%, which is close, but not overlapping with the claimed range of at least 60 wt% of lead. In Table 2, the Pb amounts are 57.6 wt% and 58.2 wt%, which are close, but not overlapping with the claimed Pb lower bound of 60 wt%. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (MPEP 2144.05 I.).
	56~58% of lead and 39-41% of tin means the solder contains at least about 95% of tin and lead together, which is within the claimed range of at least 90% of tin and lead together.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang’s composition to include Bi in the amount disclosed by Satou, as doing so would improve the thermal fatigue resistance [0029].
	Regarding claim 2, Yang’s composition contains 39-41 wt% Sn (see Table above), which meets the claimed limitation of “at least 20% wt of tin”. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Regarding claim 3, the sum of the upper bounds of the elements (except for Pb) in Table 1 of Yang and the Bi of Satou is ~43.407 wt%, which means the balance of Pb would be about 56-57%, which is within the claimed range of at most 80 wt% of lead. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Regarding claim 4, the sum of the upper bounds of the elements (except for Pb) in Table 1 of Yang and the Bi of Satou is ~43.407 wt%, which means the balance of Pb would be about 56-57%, which is within the claimed range of at least 50 wt% of lead.
	56% of lead and 39% of tin means the solder contains at least about 95% of tin and lead together, which is within the claimed range of at least 91% of tin and lead together. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Regarding claims 5 and 7, Yang teaches a copper amount of 0-0.08% (Table 1), which overlaps with the claimed range of at least 2 ppm wt of copper (0.0002%) in claim 2, and the claimed range of between 1 and 4500 ppm wt of copper (0.0001-0.4500%). 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Regarding claims 6 and 13, Yang teaches a sulfur amount of 0-0.02% (Table 1), which overlaps with the claimed range of at least 2 ppm wt of sulphur in claim 6 and at most 0.10% in claim 13. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Regarding claim 8, Yang teaches a zinc amount of 0-0.002% (Table 1), which overlaps with the claimed range of at most 0.010% of zinc.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Regarding claim 9, Yang teaches a nickel amount of 0-0.1% (Table 1), which overlaps with the claimed nickel amount of at most 0.050% of nickel.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Regarding claim 10, Yang teaches an antimony amount of 1.5-2.0% (Table 1), which overlaps with the claimed antimony amount of at most 10% of antimony.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Regarding claim 11, Yang teaches an iron amount of 0-0.05% (Table 1), which overlaps with the claimed iron amount of at most 0.070% of iron.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Regarding claim 12, Yang teaches an aluminum amount of 0-0.005% (Table 1), which overlaps with the claimed aluminum amount of at most 0.050% of aluminum.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 15, Yang and Satou teach the method as applied to claim 1 above.
Yang is silent regarding the Bi content being “at least 50 ppm” (at least 0.005 wt%).
	Satou discloses a solder ball formed from an Sn-Pb alloy (Abstract), and further teaches that when Bi is added in an amount of less than about 0.01 mass %, the thermal fatigue resistance cannot be improved; when Bi is added in an amount of 0.1 mass % or over, surface brightness after soldering is deteriorated [0029]. The range of 0.01-0.1 wt% overlaps with the applicant’s claimed range of ≥0.005% of Bi.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claims 14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (CN1899738A; of record) in view of Satou et al. (US 20040050903 A1; of record), as applied to claim 1 above, and further in view of Hoge (US 4487638 A; of record).
Regarding claims 14 and 16-17, Yang and Satou teach the metal mixture as applied to claim 1 above, but are silent regarding the silver content being at least 10 ppm wt, the arsenic content being at least 10 ppm wt, or the indium content being at least 10 ppm wt. Note: (10 ppm wt = 0.001 wt%).
Hoge teaches a die-attach used for attaching a semiconductor to a package substrate (Abstract), wherein the die-attach contains a low and a high melting point powder (col. 2, lines 26-32). The low melting powder is, for example, lead-indium or lead-indium-silver, while the high melting powder is, for example, silver (Table I).
Hoge teaches that the silver content may be, for example, 2.5 wt% (Example IV in Table I) or up to 5% (col. 3, lines 39-44), the indium content may be 5 wt% (Example IV in Table I) or up to 20% (see Examples I-IV in Table I and Fig. 5), and the arsenic content may be less than 1 wt% (col. 3, line 49-55), which all overlap with the claimed ranges.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang in view of Satou to include the silver in the composition, as doing so would allow for having an alloy with an increased electrical conductivity (col. 1, lines 52-55) due to the inclusion silver, but without an increase in the melting point of the die-attach composition (see eutectic point in phase diagram of Fig. 6 at 95% Pb – 5% Ag, which has a melting point lower than the melting point of both pure lead and pure silver).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang in view of Satou to include indium in the composition, as doing so would allow for having a reducing melting point of the lead-based solder, due to the lower melting point of indium (Fig. 5; Examples, I-IV all have lower melting points as compared to pure lead’s melting point of 327.5°C).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang in view of Satou to include arsenic in the composition, as doing so would increase the hardness of the die-attach composition (col. 3, lines 49-55).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adil Siddiqui whose telephone number is (571)272-8047. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADIL A. SIDDIQUI/Examiner, Art Unit 1735

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735